NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2008-1421
                            (Re-examination No. 90/006,696)




                                    IN RE PENG TAN




       David Fink, Fink & Johnson, of Houston, Texas, argued for appellant.

        William LaMarca, Associate Solicitor, Office of the Solicitor, United States Patent
and Trademark Office, of Alexandria, Virginia, argued for the Director of the United
States Patent and Trademark Office. With him on the brief were Raymond T. Chen,
Solicitor, and Nathan K. Kelley, Associate Solicitor.

Appealed from:      United States Patent and Trademark Office
                    Board of Patent Appeals and Interferences
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2008-1421
                          (Re-examination No. 90/006, 696)




.
                                  IN RE PENG TAN




                                   Judgment


ON APPEAL from the        UNITED STATES PATENT AND TRADEMARK OFFICE,
                          BOARD OF PATENT APPEALS AND INTERFERENCES

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, RADER, and DYK, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED April 3, 2009                       /s/ Jan Horbaly____________________
                                          Jan Horbaly, Clerk